PER CURIAM:
Derrick André Cephas appeals the district court’s order granting summary judgment to the Defendant on his Title VII and 42 U.S.C. § 1981 (2000) claims of employment discrimination based on race and retaliation. See 42 U.S.C. §§ 2000e—2000e-17 (2000). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Cephas v. Pepsi Bottling Group, No. CA-04-2269-WMN (D.Md. Dec. 6, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.